Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 1 of 35




         Exhibit 6
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 2 of 35




                                                                  DARTMOUTH000108
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 3 of 35




                                                                  DARTMOUTH000109
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 4 of 35




                                                                  DARTMOUTH000110
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 5 of 35




                                                                  DARTMOUTH000111
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 6 of 35




                                                                  DARTMOUTH000112
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 7 of 35




                                                                  DARTMOUTH000113
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 8 of 35




                                                                  DARTMOUTH000114
REDACTED                         REDACTED
           Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 9 of 35

                       RED
                       ACT




                                                                             DARTMOUTH000115
                      REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 10 of 35

             RED




                                                               DARTMOUTH000116
                        REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 11 of 35
   RED
   ACT




                                                              REDACTED
             REDACTED




                                   REDA
                                   CTED




                                                      REDA
                                                      CTED


         REDA                                REDA
         CTED                                CTED




                REDA
                CTED
                                          REDAC
                                           TED




                                                               DARTMOUTH000117
                       REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 12 of 35
   RED




                                              RED




                                                               DARTMOUTH000118
REDACTED                          REDACTED
           Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 13 of 35

                        RED
                        ACT
                        RED




                                                                          DARTMOUTH000119
                       REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 14 of 35
   RED
   ACT




                                       REDACTED

                                                     REDA
                                                     CTED




       REDACTED




                                              REDACTED




                                                               DARTMOUTH000120
                         REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 15 of 35
                                             REDAC
                                              TED




                                                               DARTMOUTH000121
                        REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 16 of 35
                                             REDAC
                                              TED




                                                               DARTMOUTH000122
                         REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 17 of 35
                                             REDAC
                                              TED




                                                               DARTMOUTH000123
                        REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 18 of 35
                                             REDAC
                                              TED




                                                               DARTMOUTH000124
                         REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 19 of 35
                                             REDAC
                                              TED




                                                               DARTMOUTH000125
                         REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 20 of 35
                                             REDAC
                                              TED




                                                               DARTMOUTH000126
                         REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 21 of 35
                                             REDAC
                                              TED




                                                               DARTMOUTH000127
                         REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 22 of 35
                                              REDA
                                              CTED




                                                               DARTMOUTH000128
                         REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 23 of 35
                                              REDA
                                              CTED




                                                               DARTMOUTH000129
                         REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 24 of 35
                                             REDAC
                                              TED




                                                               DARTMOUTH000130
                         REDACTED
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 25 of 35
                                              REDA
                                              CTED
                                   REDACTE
                                      D




                                                               DARTMOUTH000131
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 26 of 35




                                           REDACTED




                                                               DARTMOUTH000132
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 27 of 35



                   REDACTED




                                                               DARTMOUTH000133
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 28 of 35




                                                               DARTMOUTH000134
      Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 29 of 35




                                                  REDACTED



                   RED
RED                                                     RED
                                                        ACT

                          RED




                                                                     DARTMOUTH000135
      Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 30 of 35




                                  RED
RED                               ACTE
        RED




                                                     RED




                                                       REDACTED

                    RED
                    ACT




                                                                     DARTMOUTH000136
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 31 of 35




                                                                     RED
      REDACT                                                         ACTE
                                                     REDACTED




                                                                DARTMOUTH000137
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 32 of 35




                                                     REDACTED

                     REDACTED




                                                                DARTMOUTH000138
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 33 of 35




                                                               DARTMOUTH000139
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 34 of 35




                                                               DARTMOUTH000140
Case 1:19-cv-00109-SM Document 48-6 Filed 05/18/20 Page 35 of 35




                                                               DARTMOUTH000141
